The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
This action is in response to the application filed 12/11/2020. Claims 1-23 are pending and are examined.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Applicant argues as follows:
Applicants again respectfully disagree. Applicants are claiming a technology-based solution using algorithms and not an abstract idea-based solution implemented with generic technical components in a conventional way. Accordingly, the claims do not preempt the use of the abstract idea of a mathematical concept but instead carve out a specific system/process and practical application for doing so. See Bascom Global Internet v. AT&T Mobility LLC, 2015-1763 (Fed. Cor. June 27, 2016, page 18 and 19).
The above argument is not found to be persuasive. With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis. The Supreme Court has made clear that the principle [*18] of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this 
Applicant argues as follows:
Applicants are not claiming performing mathematical calculations but are instead claiming a technology-based solution and not an abstract idea based-solution implemented with generic technical components in a conventional way. In particular, the claims implement a specific data structure arrangement in a system which is then able to, based thereon, rapidly compute guarantee fund requirements using parallel processing.

The above argument is not found to be persuasive. 
The claim recites generating, by at least one of a plurality of processors, in parallel with another of the plurality of processors, a table data structure stored in a memory coupled therewith and comprising a plurality of elements including a first element, a second element, and a third element, the first, second and third elements being different, the table data structure being stored in the memory, wherein each of a plurality of clearing member 
receiving and analyzing, by at least one of the plurality of processors, in parallel with another of the plurality of processors via a network, portfolio information from each of a plurality of clearing member firms;
determining, by at least one of the plurality of processors, in parallel with another of the plurality of processors, a base guarantee fund requirement for each clearing member firm by assuming no self-referencing risk and a predetermined number of jump to defaults by clearing member firms and storing the determined base guarantee fund requirement for each clearing member firm in the first element of the table data structure;
determining, by at least one of the plurality of processors, in parallel with another of the plurality of processors, using a risk model based on the portfolio information received from each clearing member firm, a self-referencing risk guarantee fund requirement for each clearing member firm by considering self-referencing risks and assuming a predetermined number of jump to defaults by clearing member firms, and storing the determined self-referencing risk guarantee fund requirement for each clearing member firm in the second element of the data structure; and
determining, by at least one of the plurality of processors, in parallel with another of the plurality of processors, a total guarantee fund requirement for each clearing member firm by summing the base guarantee fund requirement and the self-referencing risk guarantee fund requirement stored in the first and second elements of the first and second arrays associated with each clearing member firm
and storing the total guarantee fund requirement for each clearing member firm in the third element of the table data structure. 
 The limitation of generating a data structure, receiving and analyzing  information, determining fund requirement, risk guarantee fund requirement, a total guarantee fund requirement and storing a total guarantee fund requirement, as drafted, is a process that, under its broadest reasonable interpretation, covers performing calculations as in mathematical relationships when applied to mathematical concepts. The claims include determining and calculating steps for calculation methods, subtracting margins, adding residual losses, multiplying fund weights.  The courts have found concepts relating to performing mathematical calculations as abstract and as such the claims recite a judicial exception.
 Accordingly, the claim recites an abstract idea. 

Applicant argues as follows:
Applicants submit that the present claims cover a particular solution to a problem and a particular way to achieve a desired outcome, e.g., claim 1 recites a unique data structure arranged to enable rapid computation of the guarantee fund requirement by a plurality of processors operating in parallel.

Accordingly, as opposed to claiming a result or resulting system, the claims recite specific steps/operations which accomplish a desired result. As noted by the Court in Finjan Inc. v. Blue Coat Systems, Inc., “there is no contention that the only thing disclosed is the result and not an inventive arrangement for accomplishing the result. There is no need to set forth a further inventive concept for implementing the invention. The idea is non-abstract and there is no need to proceed to Step two of Alice.” See Finjan Inc. v. Blue Coat Systems, Inc., 2016-2520 (CAFC January 10, 2018), page 9. In particular, the claims are not directed to an abstract idea, i.e. they are NOT merely directed to performing mathematical calculations.

As opposed to claiming algorithms themselves or otherwise merely providing instructions to implement or apply such algorithms, the claimed invention improves upon the technical field of electronic transaction processing by providing a system which rapidly computes a guarantee fund requirement in a specified manner.

This is neither a routine nor conventional activity previously known in the industry, or a generic computerization thereof but is instead a patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.

Applicants again submit that while the Examiner may not view the additional elements as adding significantly more, “those additional elements when viewed in combination” most certainly “amount to significantly more than the exception by meaningfully limiting the judicial exception.”

Applicants submit that the combination of elements in Applicants’ claims perform functions which are not merely generic and at least some of the problems solved by Applicants’ invention are specifically rooted in technology, specifically in electronic transaction processing systems having to compute guarantee fund requirements rapidly and for numerous entities.

As such, Applicants are not claiming a business method per se, or generic automation of a traditional technique, but are instead claiming a technology based solution and not an abstract idea based solution implemented with generic technical components in a conventional way. Accordingly, the claims do not preempt the use of a mathematical calculations but carve out a specific system/process and practical application for doing so. See Bascom Global Internet v. AT&T Mobility LLC, 2015-1763 (Fed. Cor. June 27, 2016, page 18-19.

The above argument is not found to be persuasive.  As the examiner has determined that the claims recite an abstract idea, the claims are considered whether they integrate the abstract idea into a practical application. Examiner considered the additional elements beyond the abstract idea that individually or in combination integrate the abstract idea into a practical application. The claims recite additional elements as plurality of processors coupled to a non-transitory memory. 
The written description discloses that “Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.”
Given these disclosures, the recited processors are simple part of a generic computer system that serves as a tool to perform the abstract idea. The claims do not integrate the abstract idea into a practical application. See Alice, 573 U.S. at 223-24 and Revised Guidance, 84 Fed.Reg. at 55.
Applicant argues as follows:
The claimed invention implements the described a specific data structure arrangement in a system which is then able to, based thereon, rapidly compute guarantee fund requirements using parallel processing.
Furthermore, the claimed invention addresses the technical problems created by electronic trading systems which must repeatedly and efficiently compute guarantee fund requirements for multiple entities.
Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: YES), and thus is eligible at Pathway C, thereby concluding the eligibility analysis.” See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
The above argument is not found to be persuasive. The Examiner examined the elements of the claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent-eligible application. Alice, 573 U.S. at 217.
Under the Revised Guidance , Examiner evaluate whether the additional claim elements add a specific limitation or combination of limitations that are not well-understood, routine and conventional activity in the field or simply append well understood , routine, conventional activities previously known to the industry, specified at a high level of generality. Revised Guidance, 84 Fed. Reg. at 56.
The only additional elements in the claim are processors. As discussed, the written description indicates that the processors consists of generic computer components. See Spec. paragraph 022. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.”
The claimed invention uses these processors to perform generic computer functions such as generating a table, receiving and analyzing information, determining fund requirements and storing fund requirements. Most computer processors includes non-transitory memory, software models and data structures capable of performing basic calculations, storage and generating a table required by the method claims. The written description provides few details about the system or the functions it performs, which indicated that both are well known.
As a result, the written description adequately supports the Examiner’s determination that the additional elements recited in the claim are conventional and performs well-understood, routine and conventional activities.
Applicant argues as follows:
In particular, none of the cited references teach Applicants’ claimed data structure, Applicants’ claimed determination of a base guarantee fund requirement, or Applicants’ claimed use of a risk model to determine a self-referencing risk guaranteed fund requirement as claimed.
The above argument is not found to be persuasive. Koblas discloses data structure (1121), determination of fund requirement (0040) and risk model to determine a self-referencing risk guaranteed fund requirement (0057).
Applicant argues as follows:
Koblas teaches a method for determining a margin requirement associated with a plurality of financial instruments. The Examiner alleges that Koblas discloses the table data structure as claimed in para. [1046]. Applicant respectfully disagrees. While Koblas does disclose data structures, Applicants are unable to identify any teaching or suggestion of Applicants’ specific data structure comprising a plurality of elements including a first element, a second element, and a third element, the first, second and third elements being different, the table data structure being stored in the non-transitory memory, wherein each of a plurality of clearing member firms is associated with an element of a first array of the table data structure, an element of a second array of the table data structure different from the first array, and an element of a third array of the table data structure different from the second array, and wherein a total clearinghouse fund requirement is associated with an additional element of the third array. 
Thus, not only does Koblas fail to teach or suggest the type of data, i.e., the base guarantee fund requirement and the self-reference risk guarantee fund requirement, but also the structural arrangement in which this data is stored in the memory.
The above argument is not found to be persuasive. Koblas discloses a table data structure stored in a database comprising vectors which represent an element in the table in an array of a data structure. [0123] .The database being a non-transitory memory component.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-23 are rejected on the ground of nonstatutory double patenting over claims 1, 4, 10-12 of U.S. Patent No. 10504186.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10504186 are directed to determining a total guarantee fund for clearing member firms.

Application 16679787 (mapped 1-9)
Patent 10504186 (mapped 1,4,10-12)
Claims 1-9 are rejected on the grounds of nonstatutory double patenting over claims 1, 4, 10-12, of Patent 10504186 and in further in view of Koblas (PGPub 20130073479).

1. A system comprising:
a plurality of processors operating in parallel:
a memory containing computer-executable instructions that when executed cause at least one of the plurality of processors to, in parallel with another of the plurality of processors, determine a guarantee fund by:
generating a table data structure comprising a plurality of elements including a first element, a second element, and a third element, the first, second and third elements being different, the table data structure being stored in the memory, wherein each of a plurality of clearing member firms is associated with an element of a first array of the table data structure, an element of a second array of the table data structure different from the first array, and an element of a third array of the table data structure different from the second array, and wherein a total clearinghouse fund requirement is associated with an additional element of the third array;

receiving and analyzing via a network, portfolio information from each of a plurality of clearing member firms;
determining a base guarantee fund requirement for each clearing member firm by assuming no self-referencing risk and a predetermined number of jump to defaults by clearing member firms and storing the determined base guarantee fund requirement for each clearing member firm in the first element of the table data structure;
determining, using a risk model based on the portfolio information received from each clearing member firm, a self-referencing risk guarantee fund requirement for each clearing member firm by considering self-referencing risks and assuming a predetermined number of jump to defaults by clearing member firms, and storing the determined self-referencing risk guarantee fund requirement for each clearing member firm in the second element of the data structure; and determining a total guarantee fund requirement for each clearing member firm by summing the base guarantee fund requirement and the self- referencing risk guarantee fund requirement stored in the first and second elements of the first and second arrays associated with each clearing member firm and storing the total guarantee fund requirement for each clearing member firm in the third element of the table data structure.
1. (Currently Amended) A system comprising:
a plurality of processors operating in parallel:
a memory containing computer-executable instructions that when executed cause the plurality of processors to determine a guarantee fund by performing the steps comprising:
(a)    generating, by at least one of the plurality of processors in parallel with another of the plurality of processors, a table data structure comprising a plurality of elements including a first element, a second array element, and a third element, the first, second and third elements being different, the table data structure being stored in the memory:
(b)    receiving, by at least one of the plurality of processors in parallel with another of the plurality of processors, via a network, portfolio information from each of a plurality of clearing member firms;

(c)    analyzing, by at least one of the plurality of processors in parallel with another of the plurality of processors, the received portfolio information of each of the clearing member firms;
(d)    determining, by at least one of the plurality of processors in parallel with another of the plurality of processors, a base guarantee fund requirement for each clearing member firm by assuming no self-referencing risk and a predetermined number of jump to defaults by clearing member firms, wherein the base guarantee fund requirement is calculated using one or more margin requirement calculation methods^, and further:
(i)    determining a base portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure:
(ii)    determining a total base guarantee fund amount by adding the largest base portfolio residual losses for the predetermined number of jumps to defaults:
(iii)    assigning base guarantee fund weights to each clearing member firm based on each clearing member firm’s portfolio residual losses as a percentage of a total of portfolio residual losses for the clearing member firms; and
(iv) determine a base guarantee fund amount for each clearing member firm by multiplying a base guarantee fund weight for each clearing member firm by the total base guarantee fund amount; and
(e)    storing, by at least one of the plurality of processors in parallel with another of the plurality of processors, in the first element of a data structure stored in the memory, the base guarantee fund requirement determined for each clearing member firm, wherein each clearing member firm is associated with an element of a first array;
(f)    determining, by at least one of the plurality of processors in parallel with another of the plurality of processors, using a risk model based on portfolio information received from each clearing member firm, a self-referencing risk guarantee fund requirement for each clearing member firm by considering self-referencing risks and assuming a predetermined number of jump to defaults by clearing member firms-; and further:
(i)    determining a self-referencing risk portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure that considers
self-referencing risk;
(ii)    determining a base portfolio residual loss for each clearing member firm  by subtracting a margin requirement from stress exposure that does not consider self-referencing risk;
(iii)    determining a difference in portfolio residual loss for each clearing member firm by determining a difference between base portfolio residual loss and the
self-referencing risk portfolio residual loss; and
(iv)    determining a total self-referencing risk guarantee fund amount by adding the largest differences in portfolio residual losses for the predetermined number of jumps to defaults; and
(g)    storing, by at least one of the plurality of processors in parallel with another of the plurality of processors, in the second element of the data structure, the self-referencing risk guarantee fund requirement for each clearing member firm, wherein each clearing member firm is associated with an element of a second array
different from the first array;
(h) determining, by at least one of the plurality of processors in parallel with another of the plurality of processors, a total guarantee fund requirement for each clearing member firm by summing the base guarantee fund and the self-referencing risk guarantee fund for each clearing member firm; and
(j)    storing, by at least one of the plurality of processors in parallel with another of the plurality of processors, in the third element of the data structure, the total guarantee fund requirement for each clearing member firm, wherein each clearing member firm is associated with an element of a third array and a total clearinghouse fund requirement is associated with an additional element of the third array different from the second array; and
(k)    determining, by at least one of the plurality of processors in parallel with another of the plurality of processors, when the portfolio information changes and
updating the total guarantee fund requirement for each clearing member in the memory.
2.    The system of Claim 1, wherein the predetermined number of jump to defaults equals two.
4.    (Currently Amended) The system of claim 1, wherein the predetermined number of jump to defaults equals two.
4.    The system of Claim 1, wherein the base guarantee fund requirement is calculated using one or more margin requirement calculation methods.

5.    The system of Claim 1 further comprising:
determining, by at least one of the plurality of processors in parallel with another of the plurality of processors, when the portfolio information changes and updating the total guarantee fund requirement for each clearing member in the memory.

6.    The system of Claim 1, wherein the determining of the base guarantee fund requirement further comprises:

determining a base portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure;

determining a total base guarantee fund amount by adding the largest base portfolio residual losses for the predetermined number of jumps to defaults;
assigning base guarantee fund weights to each clearing member firm based on each clearing member firm’s portfolio residual losses as a percentage of a total of portfolio residual losses for the clearing member firms; and
determine a base guarantee fund amount for each clearing member firm by multiplying a base guarantee fund weight for each clearing member firm by the total base guarantee fund amount.

7.    The system of Claim 1, wherein the determining of the self-referencing risk guarantee fund requirement further comprises:
determining a self-referencing risk portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure that considers self-referencing risk;
determining a base portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure that does not consider self-referencing risk;
determining a difference in portfolio residual loss for each clearing member firm by determining a difference between base portfolio residual loss and the self-referencing risk portfolio residual loss; and
determining a total self-referencing risk guarantee fund amount by adding the largest differences in portfolio residual losses for the predetermined number of jumps to defaults.

8.    The system of Claim 7, wherein the determining of the self-referencing risk guarantee fund requirement further comprises:
assigning self-referencing guarantee fund weights to each clearing member firm based on each clearing member firm’s difference in portfolio residual losses as a percentage of total differences of the portfolio residual losses for the clearing member firms.
11.    (Previously Presented) The system of claim 10, wherein (f) further comprises:
(v)    assigning self-referencing guarantee fund weights to each clearing member firm based on each clearing member firm’s difference in portfolio residual losses as a percentage of the total differences of the portfolio residual losses for the clearing member firms.
9.    The system of Claim 8, wherein the determining of the self-referencing risk guarantee fund requirement further comprises: determining a self-referencing risk guarantee fund amount for each clearing member firm by multiplying a self-referencing risk guarantee fund guarantee fund weight for each clearing member firm by the total self-referencing risk guarantee fund amount.
12.    (Previously Presented) The system of claim 11, wherein (f) further comprises: (vi)    determining a self-referencing risk guarantee fund amount for each clearing member firm by multiplying a self-referencing risk guarantee fund guarantee fund weight for each clearing member firm by the total self-referencing risk guarantee fund amount.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10 and 17 are drawn to a method and system respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites generating, by at least one of a plurality of processors, in parallel with another of the plurality of processors, a table data structure stored in a memory coupled therewith and comprising a plurality of elements including a first element, a second element, and a third element, the first, second and third elements being different, the table data structure being stored in the memory, wherein each of a plurality of clearing member firms is associated with an element of a first array of the table data structure, an element of a second array of the table data structure different from the first array, and an element of a third array of the table data structure different from the second array, and wherein a total clearinghouse fund requirement is associated with an additional element of the third array;
receiving and analyzing, by at least one of the plurality of processors, in parallel with another of the plurality of processors via a network, portfolio information from each of a plurality of clearing member firms;
determining, by at least one of the plurality of processors, in parallel with another of the plurality of processors, a base guarantee fund requirement for each clearing member firm by assuming no self-referencing risk and a predetermined number of jump to defaults by clearing member firms and storing the determined base guarantee fund requirement for each clearing member firm in the first element of the table data structure;
determining, by at least one of the plurality of processors, in parallel with another of the plurality of processors, using a risk model based on the portfolio information received from each clearing member firm, a self-referencing risk guarantee fund requirement for each clearing member firm by considering self-referencing risks and assuming a predetermined number of jump to defaults by clearing member firms, and storing the determined self-referencing risk guarantee fund requirement for each clearing member firm in the second element of the data structure; and
determining, by at least one of the plurality of processors, in parallel with another of the plurality of processors, a total guarantee fund requirement for each clearing member firm by summing the base guarantee fund requirement and the self-referencing risk guarantee fund requirement stored in the first and second elements of the first and second arrays associated with each clearing member firm
and storing the total guarantee fund requirement for each clearing member firm in the third element of the table data structure. 
 The limitation of generating a data structure, receiving and analyzing  information, determining fund requirement, risk guarantee fund requirement, a total guarantee fund requirement and storing a total guarantee fund requirement, as drafted, is a process that, under its broadest reasonable interpretation, covers performing calculations as in mathematical relationships when applied to mathematical concepts. The courts have found concepts relating to performing mathematical calculations abstract. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform of generating a data structure, receiving and analyzing  information, determining fund requirement, risk guarantee fund requirement, a total guarantee fund requirement and storing a total guarantee fund requirement steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a data structure, receiving and analyzing information, determining fund requirement, risk guarantee fund requirement, a total guarantee fund requirement and storing a total guarantee fund requirement such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform generating a data structure, receiving and analyzing information, determining fund requirement, risk guarantee fund requirement, a total guarantee fund requirement and storing a total guarantee fund requirement steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor device”. Next, “using one processor device to of generating a data structure, receiving and analyzing  information, determining fund requirement, risk guarantee fund requirement, a total guarantee fund requirement and storing a total guarantee fund requirement” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to conduct calculations . The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform of generating a data structure, receiving and analyzing  information, determining fund requirement, risk guarantee fund requirement, a total guarantee fund requirement and storing a total guarantee fund requirement steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 6-16 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  
Therefore the claim limitations do not qualify as significantly more. Step 2B: No. The Examiner notes that independent claim 10 and 17 are similar in scope to claim 1 and is rejected on the same basis.  The dependent claims do not correct the deficiencies and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koblas M (PGPub 2013/0073479) and further in view of Shah (PGPub 2013/0117197).
 As regards claims 1, 10 and 17, Koblas discloses a plurality of processors operating in parallel, the plurality of processors coupled to a non-transitory memory: [1046] 
The non-transitory memory containing computer-executable instructions that when executed cause at least one of the plurality of processors to, in parallel with another of the plurality of processors, determine a guarantee fund by: [1046, While the disclosed embodiments relate to a computer software program which is stored in the memory of a computer and executed by the processor(s) of the computer to perform the disclosed functions,]
 generating a table data structure comprising a plurality of elements including a first element, a second element, and a third element, the first, second and third elements being different, the table data structure being stored in the non-transitory memory,[1046-1047,1228] coupled therewith, wherein each of a plurality of clearing member firms is associated with an element of a first array of the table data structure, an element of a second array of the table data structure different from the first array, and an element of a third array of the table data structure different from the second array, and wherein a total clearinghouse fund requirement is associated with an additional element of the third array;[0123, ( stores these in vectors, adjusts for spreading, and adds the vectors in a way that takes correlation in to account ) vectors representing data elements in an array data structure;   1121 (determined from a lookup table stored in a database or memory)]
receiving and analyzing via a network, portfolio information from each of a plurality of clearing member firms; [0058, 1043, 1222]
determining a base guarantee fund requirement for each clearing member firm by assuming no self-referencing risk and a predetermined number of jump to defaults by clearing member firms and storing the determined base guarantee fund requirement for each clearing member firm in the first element of the table data structure; [0018; 0040]
determining, using a risk model based on the portfolio information received from each clearing member firm, a self-referencing risk guarantee fund requirement for each clearing member firm by considering self-referencing risks and assuming a predetermined number of jump to defaults by clearing member firms, and storing the determined self-referencing risk guarantee fund requirement for each clearing member firm in the second element of the table data structure; [0057; 1041-1042; 1048; 1069]
determining a total guarantee fund requirement for each clearing member firm by summing the base guarantee fund requirement and the self-
referencing risk guarantee fund requirement stored in the first and second elements of the first and second arrays associated with each clearing member firm and storing the total guarantee fund requirement for each clearing member firm in the third element of the table data structure. [0130]
Koblas does not expressly disclose assuming a predetermined number of jump to defaults by clearing member firms; 
Shah discloses    assuming a predetermined number of jump to defaults by clearing member firms; [0026, 0035, and 0043]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shah in the device of Koblas. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 2, Koblas and Shah discloses the Claims 1, Koblas does not disclose wherein the predetermined number of jump to defaults equals two. Shah discloses wherein the predetermined number of jump to defaults equals two. [0035]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shah in the device of Koblas. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 3, Koblas and Shah discloses the Claims 1, Koblas does not disclose wherein the predetermined number of jump to defaults equals three. Shah discloses wherein the predetermined number of jump to defaults equals three. [0035]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shah in the device of Koblas. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 4,11 and 18 , Koblas and Shah discloses  Claims 1,10 and 17, Koblas further discloses wherein the base guarantee fund requirement is calculated using one or more margin requirement calculation methods.[1224-1227]

As regards claims 5, 12 and 19, Koblas and Shah discloses the Claims 1, 10 and 17, Koblas further discloses determining, by at least one of the plurality of processors in parallel with another of the plurality of processors, when the portfolio information changes and updating the total guarantee fund requirement for each clearing member in the non-transitory memory. [0046]

As regards claims 6,13 and 20 , Koblas and Shah discloses the Claims 1,10 and 17, Koblas further discloses wherein the determining of the base guarantee fund requirement  determining a base portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure;[1039]
assigning base guarantee fund weights to each clearing member firm based on each clearing member firm’s portfolio residual losses as a percentage of a total of portfolio residual losses for the clearing member firms; [1183] and
determine a base guarantee fund amount for each clearing member firm by multiplying a base guarantee fund weight for each clearing member firm by the total base guarantee fund amount. [0307]
Koblas does not expressly disclose determining a total base guarantee fund amount by adding the largest base portfolio residual losses for the predetermined number of jumps to defaults; 
Shah discloses determining a total base guarantee fund amount by adding the largest base portfolio residual losses for the predetermined number of jumps to defaults; [0028, 0031, and 0034]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shah in the device of Koblas. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Claims 7-9, 14-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koblas M (PGPub 2013/0073479) and further in view of Shah (PGPub 2013/0117197) and further in view of Jha (PGPub (2015/0039530).

As regards claims 7,14 and 21 , Koblas and Shah discloses the Claims 1,10 and 17, Koblas discloses  wherein the determining of the self-referencing risk guarantee fund requirement determining a base portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure that does not consider self-referencing risk;[1175] and
determining a total self-referencing risk guarantee fund amount by adding the largest differences in portfolio residual losses for the predetermined number of jumps to defaults. [0017]
Koblas and Shah do not disclose determining a self-referencing risk portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure that considers self-referencing risk;
determining a difference in portfolio residual loss for each clearing member firm by determining a difference between base portfolio residual loss and the self-referencing risk portfolio residual loss;
Jha discloses determining a self-referencing risk portfolio residual loss for each clearing member firm by subtracting a margin requirement from stress exposure that considers self-referencing risk; [0086]
determining a difference in portfolio residual loss for each clearing member firm by determining a difference between base portfolio residual loss and the self-referencing risk portfolio residual loss; [0087]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Jha in the device of Koblas and Shah The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claims 8, 15 and 22, Koblas and Shah and Jha discloses the Claims 7, 14 and 21, Koblas discloses wherein the determining of the self-referencing risk guarantee fund requirement assigning self-referencing guarantee fund weights to each clearing member firm based on each clearing member firm’s difference in portfolio residual losses as a percentage of total differences of the portfolio residual losses for the clearing member firms. [1183]

 As regards claims 9, 16 and 23, Koblas and Shah and Jha discloses the Claims 8, 15 and 22, Koblas discloses wherein the determining of the self-referencing risk guarantee fund requirement determining a self-referencing risk guarantee fund amount for each clearing member firm by multiplying a self-referencing risk guarantee fund guarantee fund weight for each clearing member firm by the total self-referencing risk guarantee fund amount. [0229]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692